Beard, Justice.
This case is before the court at this .time on the motion of the Attorne)' General to dismiss the proceedings in error on the grounds: 1. That “the record proper presents no exceptions for review by this court independent of exceptions which are required to be incorporated within, and preserved by a bill of exceptions”; and ,2, “No bill of exceptions has been filed in said cause, and the proceedings here present no issue or question whatever for review by this court.”
The case is a criminal action, and the record here presented contains the information, the plea of guilty by the defendant and the judgment of the court imposing a fine upon the defendant. The petition in 'error alleges that the information “wholly fails to state facts which constitute any violation of the laws of Wyoming,” and that “the district court of Natrona County was without jurisdiction of the subject matter of. said prosecution.” By his plea of guilty, the defendant admitted that he committed the acts charged in the information; but if those acts did not constitute any violation of law, it is clear that the judgment is erroneous. It is quite well settled, we think, that if an indictment or information wholly fails to state facts which constitute an offense, that that objection may be raised for the first time in the appellate court. (12 Cyc. 811.) But it is only substantial defects in the indictment or information that may be so raised. Defects in the form of the indictment or information and in the manner in which the offense is charged *119are waived if not presented by motion to quash or by plea in abatement,- in which case exceptions must be preserved in the record to authorize a review in this court. In Nichols v. Commissioners, 13 Wyo. 1, it was held that when the judgment was not supported by the pleadings or findings, no exception to the final judgment was necessary to entitle the party to a reivew in this court; and that no bill of exceptions was required to bring such matter into the record, as it appeared upon the face of the record without the aid of a bill. That was a civil action, but we think the same rule applies in criminal cases, and where the error complained of appears upon the face of the record proper, no bill of exceptions is necessary to present the question.
The objection that the trial court was without jurisdiction of the subject matter of the action may also be raised at any stage of the proceedings. (8 Enc. P. & P., 171 et seq.; 12 Cyc. 816.) But in the absence of a bill, the want of jurisdiction must affirmatively appear upon the record and cannot be shown by affidavits or by other matters which are not part of the record proper. The alleged insufficiency of the information to charge an offense and the claim that the trial court did not have jurisdiction of the subject matter of the action are questions which involve the validity of the judgment and should be determined upon the merits and are not properly presented by the motion to dismiss. The motion to dismiss the proceedings in error will, therefore, be denied. Motion denied.
Potter, C. J-, and Scott, J., concur.